                Case 13-50530-CSS              Doc 772      Filed 08/21/20        Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    ASHINC Corporation, et al.1,                                   Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                    Debtors.

    CATHERINE E. YOUNGMAN, LITIGATION                              Adv. Proc. No. 13-50530 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS OF
    ASHINC CORPORATION, AND ITS AFFILIATED
    DEBTORS,

                                    Plaintiff,

    BLACK DIAMOND OPPORTUNITY FUND II, LP,
    BLACK DIAMOND CLO 2005-1 LTD., and
    SPECTRUM INVESTMENT PARTNERS, L.P.,

                                    Intervenors,

                           v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., MARK
    GENDREGSKE, JOS OPDEWEEGH, JAMES
    FRANK, DEREX WALKER, JEFF PELLETIER,
    IRA TOCHNER, and JOSEPH TOMCZAK,

                                    Defendants.

1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f a Allied Systems Holdings, Inc.) (5 -
0360550) AAINC Corporation (f a Allied Automotive Group, Inc.) (5 -22010 1) AFBLLC LLC (f a Allied
Freight Bro er LLC) (5 -2 6 64) ASCCO (Canada) Company (f a Allied Systems (Canada) Company) ( 0-
016 2 3) ASLTD L.P. (f a Allied Systems, Ltd. (L.P.) (5 -1 1002 ) AXALLC LLC (f a Axis Areta, LLC) (45-
5215545) AXCCO Canada Company (f a Axis Canada Company) ( 56 22 ) AXGINC Corporation (f a Axis
Group, Inc.) (5 -220462 ) Commercial Carriers, Inc. (3 -0436 30) CTSINC Corporation (f a CT Services, Inc.)
(3 -2 1 1 ) CTLLC LLC (f a Cordin Transport LLC) (3 -1 5 5) F.J. Boutell Driveway LLC (3 -0365100)
GACS Incorporated (5 -1 44 6) Logistic Systems, LLC (45-4241 51) Logistic Technology, LLC (45-424205 )
  AT, Inc. (5 -2 6 63) RMX LLC (31-0 6135 ) Transport Support LLC (3 -234 563) and Terminal Services
LLC ( 1-0 4 5 2). The location of the Debtors corporate head uarters and the Debtors address for service of
process is 2302 Par la e Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.

                                                        1
             Case 13-50530-CSS         Doc 772     Filed 08/21/20     Page 2 of 6




 CATHERINE E. YOUNGMAN, LITIGATION       Adv. Proc. No. 14-50                    1 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET AL.,
 AS SUCCESSOR TO BLACK DIAMOND
 OPPORTUNITY FUND II, LP, BLACK DIAMOND
 CLO 2005-1 LTD., SPECTRUM INVESTMENT
 PARTNERS, L.P., BLACK DIAMOND
 COMMERCIAL FINANCE, L.L.C., as co-
 administrative agent, and SPECTRUM
 COMMERCIAL FINANCE LLC, as co-
 administrative agent,

                              Plaintiff,

 v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., RONALD BURKLE,
 JOS OPDEWEEGH, DEREX WALKER, JEFF
 PELLETIER, IRA TOCHNER, and JOSEPH
 TOMCZAK,

                              Defendants.

            DECLARATION OF GILA S. SINGER IN SUPPORT OF
   LITIGATION TRUSTEE’S OPPOSITIONS TO THE MOTION FOR SUMMARY
  JUDGMENT BY DEFENDANTS YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
       AND YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND I, L.P.,
   AND THE MOTION FOR SUMMARY JUDGMENT BY RONALD BURKLE, JOS
    OPDEWEEGH, DEREX WALKER, JEFF PELLETIER, AND IRA TOCHNER

       I, GILA S. SINGER, pursuant to 2 U.S.C. 1 46, declare as follows:

       1.     I am attorney admitted pro hac vice to practice before this Court and an associate

of the law firm Joseph Hage Aaronson LLC, counsel to Catherine E. Youngman, as the

Litigation Trustee for ASHINC Corporation and related debtors (the T          ). I submit this

declaration on my own nowledge and belief in support of the Trustee s oppositions to the

Motion for Summary Judgment by Defendants Yucaipa American Alliance Fund I, L.P. and

Yucaipa American Alliance (Parallel) Fund I, L.P. (Adv. Proc. No. 13-50530, D.I. 6 6 Adv.
                                               2
             Case 13-50530-CSS             Doc 772     Filed 08/21/20     Page 3 of 6




Proc. No. 14-50   1, D.I. 453) (the E          ’M         ), and the Motion for Summary Judgment

by Ronald Bur le, Jos Opdeweegh, Derex Wal er, Jeff Pelletier, and Ira Tochner (Adv. Proc.

No. 13-50530, D.I. 6        Adv. Proc. No. 14-50    1, D.I. 455) (the I            ’M     ).

       2.     I incorporate by reference my Declaration, dated May 1, 2020, submitted in

support of the Trustee s Partial Motion for Summary Judgment (Adv. Proc. No. 13-50530, D.I.

 13 Adv. Proc. No. 14-50        1, D.I. 466) and the attached exhibits 1 through 10 .

       3.     Attached are true and correct copies of the following additional documents cited

in the Trustee s memoranda of law in opposition to the Entities Motion and the Individuals

Motion:

                                                                                          D
 E                D                    D                            B     N
                                                                                          E
                              Ltr from Yucaipa to J.
                              Opdeweegh re: Employment
             12 31 200                                           YUCAIPA 0 662-66
                              with Yucaipa American
                              Management, LLC
                              Email from G. Collyer to S.
              3 2 200         Bond et al. re: FW: Draft           AHS00131 06-23
                              Allied Amendment
                              Allied Holdings, Inc. Lenders
              4       200                                       YUCAIPA        4   -504        141
                              Presentation
                              Goldman Sachs Co. -
              4       200                                         YUCAIPA6 2        0
                              Allied Lender Call
                              Memo. from P. Byrne re:
              4       200                                            AM0035-3             Byrne 0
                              Allied Holdings
                              Email from B. Rama rishnan
              4       200     to J. New B. Dubin re:                 GSO0005 64
                              allied
                              Minutes of Meeting of the
                              Special Committee of the
              4       200                                         AHS0013 544-45               314
                              Board of Directors of Allied
                              Systems Holdings, Inc.
                              Minutes of Meeting of the
              4 13 200        Board of Directors of Allied        AHS0013 54 -4                315
                              Systems Holdings, Inc.
                              Minutes of Meeting of the
              4 14 200        Board of Directors of Allied        AHS0013 550-52               316
                              Systems Holdings, Inc.

                                                   3
    Case 13-50530-CSS       Doc 772    Filed 08/21/20   Page 4 of 6




                                                                      D
E     D                 D                          B    N
                                                                      E
                Email from S. Messinsa to G.
                                                Yucaipa LW0000 00-
    4 15 200    Collyer M. Chan re: Allied
                                                         20
                - Revised Amendment No. 3
                Minutes of Meeting of the
    4 15 200    Board of Directors of Allied      AHS0013 553-55          31
                Systems Holdings, Inc.
                Email from M. Riggs to D.
                Wal er re confidential - from
      16 200                                    YUCAIPA 00026-2           101
                Mi e Riggs (w Business
                Update slide)
      22 200    Forbearance Summary              BDCM002 410-61           360
                Innovative E uity Partners,
                                                       Venor-
    12 20 200   LLC - General Concept
                                                 Yucaipa0025 13-2
                Presentation for Jason New
                Email from D. Wal er to M.
    2 24 200                                      YUCAIPA     5           4
                Hughes re: Meeting
                Email from M. Riggs to D.
                Wal er re: E uity Offer for
    6 2 200                                     YUCAIPA 64366-3           102
                Jac Cooper-Active
                Transportation - confidential
                Email from I. Tochner to D.
      30 200                                    YUCAIPA6     1 6-          0
                Wal er re: Fw:
                Email from R. Bur le to I.
      3 200                                     YUCAIPA 22 0 -11           10
                Tochner re Allied Update
                Email from D. Wal er to J.
      21 200                                      AHS000 3 34-35          40
                Blount re: Employee Call
                Email from S. Bond to D.
      2 200                                     YUCAIPA 011       -       62
                Wal er re: Allied
                Allied Holdings, Inc.
      30 200                                    YUCAIPA5 3243-45
                Company Overview
                Allied Holdings, Inc.
    12 31 200                                   YUCAIPA 55102-04
                Company Overview
                Memo from R. Bur le to M.
                Gendregs e re Timely
    1 20 2010                                     YUCAIPA6 6542           614
                Notification of Sensitive
                Matters
                Allied Holdings, Inc.
    3 31 2010                                   YUCAIPA5 322 -30
                Company Overview
                Allied Holdings, Inc.
    6 30 2010                                   YUCAIPA5 322 -30
                Company Overview
                Email from M. Riggs to D.
                Wal er and M. Gendregs e re
      20 2010                                   YUCAIPA 0     5 - 3       105
                CONFIDENTIAL - Letter of
                intent from Jac Cooper for

                                   4
    Case 13-50530-CSS        Doc 772    Filed 08/21/20   Page 5 of 6




                                                                       D
E      D                 D                         B     N
                                                                       E
                the Ac uisition of Allied
                Systems Holdings, Inc. -21-
                10
               Allied Holdings, Inc.
      30 2010                                   YUCAIPA5 3246-4
               Company Overview
               Allied Holdings, Inc.
    12 31 2010                                  YUCAIPA5 3262-64
               Company Overview
               Allied Holdings, Inc.
    3 31 2011                                   YUCAIPA5 3125-2
               Company Overview
               Email from R. Ehrlich to M.
     4 2011 Riggs re: Emailing: Pro ect          BDCM000 316-20             0
               Eagle Term Sheet v3.0
               Email from I. Tochner to D.
    5 1 2011                                     YUCAIPA 12516             410
               Wal er M. Gendregs e
               Email from D. Wal er to F.
    6 16 2011                                   YUCAIPA 34306-0            536
                 uintero re: Allied
               Allied Holdings, Inc.
    6 30 2011                                   YUCAIPA5 312 -30
               Company Overview
               Allied Holdings, Inc.
      30 2011                                   YUCAIPA5 3131-33
               Company Overview
               Email from M. Riggs to J.
               Schaffer R. Ehrlich re
    12 1 2011                                    BDCM000020 -1
               Yucaipa JC Term Sheet -
               CONFIDENTIAL
               Aff. of D. Wal er in Opp. to
               Plaintiffs Motion for
               Summary Judgment, BDCM
      25 2012 Opportunity Fund II, LP v.
               Yucaipa      . lliance Fund I,
               LP, No. 650150 2012 (Sup.
               Ct. N.Y. Cnty.)
               Excerpts from Transcript of
               Deposition of Robert Priddy,
                 i    v. Co e t Inve t ent
    2 2 2013                                                               1
               Partner III, LP, No.
               50200 CA04 21 (Fla. Cir.
               Ct.)
               Appellants Designation of
               Items to be Included in the
               Record on Appeal and
    10 5 201
               Statement of Issues on
               Appeal, Yucaipa       erican
                 lliance Fund II, L.P. v.


                                    5
             Case 13-50530-CSS           Doc 772    Filed 08/21/20   Page 6 of 6




                                                                                   D
 E                D                  D                          B     N
                                                                                   E
                                I C Corp, No. 1 -cv-
                            0146 (D. Del), ECF No. 4
                            Excerpts from Transcript of
                            Deposition of Ha en
                            Dempster (Troutman
              4 23 201
                            30(b)(6)), Adv. Proc. Nos. 13-
                            50530, 14-50 1 (Ban r. D.
                            Del.)
                            Excerpts from Transcript of
                            Deposition of Richard Ehrlich
              5       201   (Blac Diamond 30(b)(6)),
                            Adv. Proc. Nos. 13-50530,
                            14-50 1 (Ban r. D. Del.)

I declare under penalty of per ury that the foregoing is true and correct.

Dated: New Yor , New Yor
       August 21, 2020


                                                                 .
                                     Gila S. Singer (admitted pro hac vice)
                                     Joseph Hage Aaronson LLC
                                     4 5 Lexington Avenue, 30th Floor
                                     New Yor , NY 1001
                                     Tel: (212) 40 -1242




                                                6
